COURT OF APPEALS OF VIRGINIA


Present:   Judges Bumgardner, Humphreys and Senior Judge Hodges


TAHOURA SIMPSON
                                             MEMORANDUM OPINION *
v.   Record No. 0109-02-2                         PER CURIAM
                                                 JUNE 4, 2002
RICHMOND DEPARTMENT OF SOCIAL SERVICES


             FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                        Randall G. Johnson, Judge

           (Horace F. Hunter, on brief), for appellant.

           No brief for appellee.


     Tahoura Simpson (mother) appeals the decision of the circuit

court terminating her residual parental rights in her daughter,

Trezure Simpson.    On appeal, mother contends the trial court erred

by (1) finding the Richmond Department of Social Services (the

"Department") complied with the law; and (2) finding the evidence

sufficient to prove mother, without good cause, failed to

substantially remedy the conditions that resulted in the placement

of her daughter in foster care.     Upon reviewing the record and

opening brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27. 1


     * Pursuant to Code § 17.1-413, this opinion is not designated
for publication.
     1
       We deny the Department's motion to dismiss. Because we
summarily affirm, it is unnecessary for us to rule on the
Department's motion for an extension of time to file a brief.
     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee, as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                               Background

    The Department removed Trezure and mother's other three

children from mother's home on July 21, 1999 after they were found

home alone.   The original foster care plan called for a goal of

returning the children home.   Mother was required to receive

substance abuse counseling, stop using drugs, attend parenting

classes, secure and maintain housing, and maintain contact with

her children.   Mother failed to complete substance abuse

counseling and failed to stop using drugs.   She did not attend

parenting classes and failed to secure housing.   During the time

her children were in foster care, mother gave birth to a child who

accompanied her to a drug treatment facility.   In December 2000,

mother left the program and failed to take her baby to the foster

home where he had been before joining her at the center.    Instead,

mother abandoned the child at her residence, where he died of

hypothermia in January 2001.   Mother was incarcerated after

pleading guilty to felony child abuse and neglect.




                               - 2 -
                                 Analysis

                                    I.

     Although mother argues that the Department did not comply

with the law, her brief fails to identify in what way the law

was violated.

           Since this argument was not fully developed in
           the appellant's brief, we need not address this
           question. Statements unsupported by argument,
           authority, or citations to the record do not
           merit appellate consideration. We will not
           search the record for errors in order to
           interpret the appellant's contention and
           correct deficiencies in a brief.

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992)

(citation omitted).

                                    II.

     Mother argues the trial court erred by finding that good

cause did not exist for her failure to substantially remedy the

conditions that resulted in the placement of her daughter in

foster care.    She argues that she attempted to remedy the

situation by attending, although not completing, a drug treatment

program.

     Mother continued to use drugs throughout the period her

children were in foster care, she failed to complete parenting

classes, or to secure and maintain housing for her children.

Finally, she abandoned her infant son, allowing him to die of

hypothermia.    The record amply supports the trial judge's ruling

that the Department established by clear and convincing evidence

under Code § 16.1-283(C)(2) that mother, without good cause,

                                - 3 -
failed to remedy the conditions leading to the child's foster

care placement.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.



                                                  Affirmed.




                              - 4 -